DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the 
Claim 1 recites the limitation “a pair of detachment guides… to be released based on pressing of the detachment guides towards each other by a user”. This limitation is not sufficiently supported by the specification as Fig. 3 suggests that the detachment guides 530 are pushed down, and are not pressed towards each other as the limitation requires. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0175342 A1). Hereinafter referred to as Kim.
Regarding claim 1, Kim discloses a terminal cover ([0039], 400 Figs. 1-3), which covers a terminal of a battery pack (“The terminal cover 400 is attachable to and detachable… to cover 
a cover body (comprised of 410, 420, and 440 in Fig. 4, referred to as “upper plate 410 of the terminal cover 400”, “side plates 420 of the terminal cover 400” [0061] and “terminal cover 400 may further include a concave portion 440 at a corner where the side plates 420 cross each other” [0068]) coupled to a pack case of the battery pack by hook coupling (“The terminal cover mounting part 210a and the terminal cover 400… configured to hook-coupled to each other” [0060]); and
a pair of detachment guides provided at opposite side surfaces of the cover body (431 Figs. 7-9, “supporter” [0062]) to allow the hook coupling of the cover body to be released based on pressing of the detachment guides (“the supporter 431 is elastic to be curved within a predetermined range by an external force” [0062] where “cover separating jig 700 may be introduced… between the stopper 212 and the supporter 431” [0074]) towards each other by a user (“the hooking protrusion 430 is elastically curved in a direction D and released from the stopper 212” [0076] where Fig. 9 shows that direction D is a direction that is perpendicular to stopper 212 and that supporter 431 is pushed in this direction that is more inward and at an incline underneath upper plate 410, which is a direction that pushes each supporter 431 closer to and at a distance less farther from each other as indicated in the annotation of Fig. 6 below),

    PNG
    media_image1.png
    902
    1042
    media_image1.png
    Greyscale

wherein a hook is provided at one side of a bottom portion of the cover body (440 Figs. 4-6, “concave portion” [0067] that “has a structure of being depressed or curved towards the inner portion of the terminal cover 400” [0068]) to be coupled to the pack case by hook coupling (via 215 Figs. 4-6 where “based on the concave portion 440 to support the upper plate 410 of the terminal cover 400, and an external column 215 provided to be inserted to the concave portion 440 in a longitudinal direction” [0069]), the hook being located between the pair of detachment guides (Figs. 4-6 where concave portion 440 is located within the space that is defined by the pair of hooking protrusions 430).
Regarding claim 2, Kim discloses all of the limitations for the terminal cover as set forth in claim 1 above, and wherein the detachment guides are spaced apart from the hook by a predetermined distance (Figs. 4-6 where there is a space or distance between the pair of hooking protrusions 430) and are elastically deformed by the pressing of the user to separate the hook from the pack case (“supporter 431 is elastic to be curved within a predetermined range” [0062] or “hooking protrusion 430 is elastically curved in a direction D and released from the stopper 212 when the cover separating jig 700 pushes the hooking protrusion 430” [0076] where “cover separating jig 700… may be a bar-shaped tool for releasing the hooking protrusion 430” [0071]).
Regarding claim 3, Kim discloses all of the limitations for the terminal cover as set forth in claim 1 above, and wherein the detachment guides, the hook, and the cover body are formed as a single, one piece body (Figs. 4-5 where supporter 431 of hooking protrusion 430, concave portion 440, and “upper plate 410 of the terminal cover 400”, “side plates 420 of the terminal cover 400” are integrally formed as part of terminal cover 400).
Regarding claim 4, Kim discloses all of the limitations for the terminal cover as set forth in claim 2 above, and wherein the detachment guides are disposed to be spaced apart from the pack case by a predetermined distance to form a predetermined space for elastic deformation (Fig. 7 where supporter 431 is spaced apart from stopper 212 of terminal cover mounting part 210a by distance “d” and is an “internal space of the terminal cover 400 in which cover separating jig 700 is introduced into [0074]).
Regarding claim 6, Kim discloses all of the limitations for the terminal cover as set forth in claim 1 above, and further comprising:
an elastic spacer provided at an inner surface of the cover body (214 Fig. 5, referred to as “internal column” [0069]) and disposed between the inner surface of the cover body and an outer 
Regarding claim 7, Kim discloses a battery pack (10 Fig. 1, “secondary battery pack” [0039]), comprising:
at least one terminal cover according to the terminal cover with limitations as set forth in claim 1 above (Fig. 1);
at least one terminal covered by the terminal cover (“electrode terminal 300” [0039]);
a battery module (“cell assembly 100” [0039]) electrically connected to the at least one terminal (“the electrode terminal 300 may be directly or indirectly connected to electrode leads of the secondary batteries included in the cell assembly 100” [0049]); and
a pack case (“pack case 200” [0039]) configured to package the battery module (“to accommodate the cell assembly 100” [0045]).
Regarding claim 8, Kim discloses all of the limitations for the battery pack as set forth in claim 7 above, and wherein the pack case has a hooking portion (215 Figs. 4-6, “external column” [0069]) coupled to the hook of the cover body by hook coupling (“provided to be inserted to the concave portion 440 in a longitudinal direction” [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0175342 A1) as applied to claim 1 above, and further in view of Welcker (DE 19819365 A1). Hereinafter referred to as Welcker.
Regarding claim 5, Kim discloses all of the limitations for the terminal cover as set forth in claim 1 above, but does not disclose wherein the cover body is made of a flexible material that is elastically deformable.
However, Welcker discloses a terminal cover (“1” Fig. 1, “pole connection terminal” [0018]) comprising a cover body (“10” Fig. 1, “protective cover” [0019]) that surrounds a pole terminal ([0023]), which is provides a cable or wire to the pole terminal of a lead-acid battery 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the cover body of Kim so that it is made of a flexible material that is elastically deformable, in view of Welcker, in order to achieve a cover body of increased assembly mobility and that is capable of forming an advantageous locking mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721